DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9, first full paragraph that Maaz does not disclose “a photoelectric position limiting block, a lower portion thereof connected to the fixing portion”.  Applicant goes on to discuss the function of Maaz’s magnet system and alleges Maaz fails to disclose the magnet performing any limiting structure.  Examiner respectfully disagrees.  It is readily apparent from figures 2 and 9 that Maaz’s magnet system (14, 24) is capable of performing a limiting function to limit a deviation of the tail portion of Maaz’s lever.  There is simply no way that the right side of Maaz’s lever (interpreted as the “tail portion”) can deviate beyond the bounds imposed by the magnet cover which Examiner is interpreting as Maaz limiting structure. Should so much weight be placed on Maaz’s load receiver that the lever swings wildly upward, it will hit the lower surface of the magnet cover (24) thus its movement is limited. MPEP § 2173.01 requires that “during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.”  
: shape or mold into a certain state or after a particular model”, and “to serve to make up or constitute: be an essential or basic element of” which Maaz’s magnet cover (the upper portion of the fixing portion) gives particular shape to, serves to constitute and be a basic element on top of the magnet structure.  Examiner contends that despite its function as a permanent magnet assembly, Maaz’s magnet structure (including cover 24) also clearly serves to limit the deviation of the lever as well.
Applicant argues on page 10 that Maaz does not disclose “a tail end portion of the other end of the lever disposed in the limiting structure to limit a deviation of the tail end portion of the other end of the lever”.  Despite the quotation marks, this is not quite the claim limitation.  The claim limitation is “a tail portion of a second end of the lever disposed in the limiting structure to limit a deviation of the tail portion”.  Applicant goes on to describe the function of the slit diaphragm of Maaz and how it interacts with the magnet assembly.  Examiner contends that the right end of the lever is interpreted as the “tail end portion of the lever” as described in the rejection.  Furthermore, despite the slit diaphragm and the function of the magnet assembly, the motion of the 
Finally, Examiner would like to note that the concept of the motion of the free end of a lever being limited by a stopping structure is fairly broad, and Maaz’s arrangement clearly serves both functions simultaneously whether or not that was the intention of Maaz.  Dependent claim 3, which much more accurately describes what Applicant has actually invented, outlines the structure which makes the limiting arrangement different from Maaz, and why Examiner has indicated claim 3 as containing allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Maaz et al. (USPN 4,825,968; “Maaz”).

	Regarding claim 1, Maaz discloses a weighing sensor used in an electronic balance (col. 2, lines 27-35), the weighing sensor comprising a weighing unit comprising a load-receiving portion (2), a fixing portion (1), and a pair of parallel guiding members (4, 5) that connect the load-receiving portion (2) and the fixing portion (1) (col. 2, lines 27-30), a lever (7), disposed between the parallel guiding members (4, 5) and the fixing portion (1), with a first end (left end) of the lever (7) is connected (via 11) to the load-receiving portion (2) (col. 2, lines 30-36), and a photoelectric position limiting block (14, 24), a lower portion (14) thereof connected to the fixing portion (1), an upper portion thereof (24) having a limiting structure formed thereon (col. 2, lines 52-64) with a tail portion (end of lever 7 in magnet system 14) of a second end (right end) of the lever (7) is disposed in the limiting structure (24) to limit a deviation of the tail portion (col. 2, lines 52-64, see figure 2).
  
Regarding claim 2, Maaz discloses in figure 4 a photoelectric transmitting and receiving board (25), which is fixed on an outside surface of the photoelectric position-limiting block (14, 24) (col. 3, lines 6-23.  

Regarding claim 6, Maaz discloses in figure 9 the limiting structure is a longitudinal through notch (70), which is disposed between an outside surface (74) of the upper portion and a corresponding lower portion (14) of the photoelectric position-limiting block (74, 14) (col. 4, lines 30-49).  

Regarding claim 10, Maaz discloses in figure 1 an electronic balance, comprising a weighing sensor according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claims 3-5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863